DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-6 & 8-11 are currently pending on the application, of which claims 1& 6 are amended and claim 7 has been canceled.
Applicant’s amendment has provided the canceled subject matter of claim 7 into claim 1, however it is believed that the previous rejection to claim 7 still applies. Further, applicant’s amendments to claim 6 has transformed claim 6 into an independent claim which appears to still have the same limitations as previously rejected. Accordingly, it is believed that previous rejection to claim 6 still applies. Thus, claims 1 & 6 are rejected under the same grounds as previous claims 7 and 6 were, and the remaining claims are rejected under a new grounds of rejection required by applicant’s amendment.
Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive. 
Applicant’s first argument is that Tanaka ‘758 fails to teach a continuous flow of compressed air. Examiner respectfully disagrees, [0253] clearly states “For example, it is possible for the air pump 10 to continuously work during the turned-on state of the ignition switch of the motor vehicle. This continuous working of the air pump 10 makes it possible to make air curtain around the lens 14 a of the rear camera 14, and possible to avoid dust from being adhered on the surface of the lens 14 a of the rear camera 14.” An air curtain produced from a continuously operating compressor to prevent dust adherence would, in fact, provide continuously flowing air. Such air flowing 
Applicant’s second argument is that the remaining references teach away from the use of a continuous flow of compressed air. Applicant refers to Giraud [0057] and states that the reference cannot supply air in a continuous manner as doing so would chase away the drops. Again, examiner respectfully disagrees, the complete sentence to which applicant refers for their argument is as follow: “In effect, its function is more to blow air onto the pane to accelerate the evaporation of the rinsing liquid and not to chase away drops on the protective pane 12.”. In this statement Giraud explicitly uses the phrase “In effect, its function is more to”, where “its” refers to the compressor. Such a statement does not indicate that the compressor must not chase away drops, but rather should perform more of an evaporation that a blowing of the drops. Secondly, the presence of continuous air flow does not, on its own, necessarily indicate that drops would be chased away. Such an effect would be dependent upon the pressure, volume, and velocity with which the air contacts the drops. There is no statement within [0057] of Giraud that disparages the use of continuous flow nor provides any implication that continuous flow air is not possible with Giraud reference. In fact, Giraud is silent as to whether the air supplied is intermittent or continuous. Absent any evidence to the contrary, one of ordinary skill in the art would be led to believe that either intermittent or continuous air supply is useable with the Giraud reference as some flow of air is desired for promoting evaporation.

Applicant’s final argument is then directed towards Schmidt, and states that Schmidt, like Giraud, discloses the use of a single valve in the compressed air line. While it is true that Schmidt appears to only speak of the adjustable flow control valve within the air line and Giraud only speaks to the check valve within the air line, such an argument appears to only view the references individually. The check valve of Giraud performs the well-known function of prevent backflow and stopping liquid from possibly reaching a compressor (see Le Louarn [0050]), and the electric check valve would reasonably provide the same benefit. The adjustable air flow valve of Schmidt allows for varying the air flow rate to provide more control and optimization of said air flow. When viewed in combination with each other one of ordinary skill in the art understands that each valve provides a benefit when disposed within the air line, and that obtaining both benefits can be afforded by utilizing two valves within the air line. Thus, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). If applicant is attempting to argue that the mere provision of two valves within an air lines is not known or obvious, examiner .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 states that the air is supplied in a pulsed intermittent manner, however claim 1 states that the air is supplied continuously. Accordingly claim 8 claims a configuration with both continuous and pulsed intermittent air flow. However, the specification is devoid of any mention of an embodiment with both capabilities. The specification mentions these embodiments as separate (i.e. either continuous or pulsed) within paragraphs [0038-0039]. Thus, claim 8 constitutes new matter. It is believed that claim 8 was meant to be dependent upon claim 6 and for examination purposes both scenarios will be considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraud (US20180272999A1) in view of Le Louarn (US20080308649A1), Tanaka (US20150183406A1), Hilaire (US20190159645A1), Peltz (US6435623B1), and Tanaka (US20130092758A1, hereafter T1).
Regarding claims 1, 5, & 10, Giraud teaches an optical capture system [0001 & 0011] and camera cleaning system with a housing (Fig.2 ref 7) in which the device (Fig.2 ref 9) is arranged, at least one fluid inlet (Fig.2 ref 36) which is arranged in the housing, and at least one nozzle (Fig.2 ref 35) which is supplied from the fluid inlet, wherein the at least one nozzle is configured to deflect a cleaning agent jet onto the transparent element (Fig.2 ref 15), and a jet direction of the cleaning agent jet is provided substantially transversely to an optical axis of the transparent element (see Fig.2), wherein the fluid inlet is connected to receive a throughflow of a cleaning liquid out of a hydraulic channel (Fig.1 ref 27) and compressed air out of a pneumatic 
Le Louarn discloses a spray system for cleaning a windshield (abstract), wherein it is known to clean a transparent element via the use of liquid and air simultaneously [0018]. Further, Le Louarn discloses that it is desired to utilize an air pressure lower than the liquid pressure in order to ensure that liquid is sprayed first [0034], when the two are supplied simultaneously (see also [0047-0049]). The configuration also has the added benefit of purging/cleaning the liquid spray system after each use [0046]. Le Louarn and Giraud are analogous in the art of cleaning surfaces via vehicle mounted elements.
Tanaka teaches a vehicle mounted optical sensor cleaning system (abstract) which utilizes air and liquid supplied simultaneously to a nozzle (see Fig.6) in order to advantageously remove foreign materials [0045-0046] and blow away used cleaning liquid (abstract). Tanaka and Giraud are analogous in the art of cleaning vehicle mounted sensors. 
Hilaire discloses a cleaning lance utilizing both air and water (abstract). The lance having an electronically controlled non-return valve [0065]. The non-return valve is utilized in conjunction with a selection button to thereby allow a user to control the production of steam 
Peltz discloses a valve assembly electronic brakes of a vehicle (abstract) wherein a pneumatic check valve (Fig.2 ref 66) is utilized between a reservoir (Fig.2 ref 44) and a pipe (Fig.2 ref 34). Peltz further discloses that the check valve can be electronically controlled (Col.3 lines 20-29). Peltz and Giraud are related by vehicle systems that both utilize pneumatic check valves.
T1 discloses a camera washing device for a vehicle (abstract, see also Fig.1), wherein the device utilizes an air pump (Fig.20 ref 10) and a high-pressure air storage tank (Fig.20 ref 10c). The air pump and tank work in tandem in order to provide compressed air without delay whenever the device is utilized [0238-0239]. The presence of the tank would allow for continuous flow of compressed air without delay. However, if it readily obvious that the presence of the tank allows for a continuous supply of compressed air, T1 further discloses that the air pump works continuously in order to provide an air curtain around the camera and prevent adherence of dust [0253]. T1 and Giraud are analogous in the art of vehicle camera cleaners.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Giraud to spray air and liquid simultaneously in order to remove foreign materials (Tanaka [0045-0046]). A skilled artisan would have also found it obvious to use an air pressure less than a liquid pressure in order to ensure the liquid reaches the sensor first and allows for purging/cleaning of the spray system (Le Louarn [0034 & 0047-0049]). Further, in light of both the teachings of Hilaire and Peltz, it would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the device of Giraud to use an electrically controlled non-return valve for at least the air line and corresponding switch in order It is noted that the transparent element as well as the hydraulic and pneumatic channel are still recited as intended use.
Regarding claim 8, Modified Giraud discloses the device of claim 1, wherein the flow of compressed air is eventually turned off at some point (Le Louarn abstract & T1 [0253]) which stop a flow of air and/or close the respective valve to allow air to flow. Thus, a pulsed intermittent manner is understood to occur between successive uses of continuous supply of air (i.e. when a valve closes and opens or when flow stops and starts via compressor).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraud (US20180272999A1), Le Louarn (US20080308649A1), Tanaka (US20150183406A1), Hilaire  as applied to claim 1 above, and further in view of Koseki et al. (US20180126921A1). 
Regarding claim 2, Modified Giraud teaches the device of claim 1, wherein the limitations of the transparent element having an outwardly curved design are merely intended use of the cleaning device, and such a transparent element could be utilized by the cleaning device. Since the nozzle is located on the side of the lens there is a reasonable understanding that at least some jet would be directed towards at least some portion of the radial edge. Further, should a curved lens be utilized the Coanda effect would be inherently utilized. However, assuming arguendo that such a limitation is not meant to be intended use, Modified Giraud does not explicitly disclose that the lens has the specific claimed shape or the jet is directed towards a radial edge of the transparent element. However, such a feature is known in the art as evidenced by Koseki.
Koseki discloses an art related camera washing device (abstract, Fig.2A), wherein the lens has outwardly curved design (Figs.1B, 2B, & 5D) and the nozzle takes advantage of such a feature in order to utilize the Coanda effect by directing a spray of the nozzle towards a radial edge (see Fig.5D, also [0078]). The configuration of Koseki allows for removal of attached substances on the entirety of the lens surface [0078].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify device of Giraud to utilize a lens with such a feature, and configure the jet to be directed towards the radial edge of the lens in order to take advantage of the Coanda effect. Thereby removal of foreign substances on the entirety of the lens surface is facilitated (Koseki [0078]).
.

Claims 4 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraud (US20180272999A1), Le Louarn (US20080308649A1), Tanaka (US20150183406A1), Hilaire (US20190159645A1), Peltz (US6435623B1), Tanaka (US20130092758A1, hereafter T1), and Koseki et al. (US20180126921A1) as applied to claim 3 above, and further in view of Nielsen (US20180272996A1). 
Regarding claims 4 & 11, Modified Giraud teaches the device of claim 3, but does not explicitly teach the pressure of the compressed air. However, using a pressure of 1 bar for compressed air jets to clean surfaces is known in the art as evidenced by Nielsen.
Nielsen discloses an air cleaning system of a vehicle windshield and other transparent surfaces (abstract, also Figs.1-3), wherein the air jets allow for removal of liquid on the transparent surface [0005, 0042, 0051] to increase visibility [0032]. Nielsen further discloses that a suitable air pressure range for accomplishing said task is in the range of 100-2000kPa (1-20 bars). Nielsen and Giraud are analogous in the cleaning of optical surfaces on vehicles.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify device of Giraud to utilize a pressure of 1 bar in order to effectively remove liquid from the transparent surface to increase visibility (Nielsen [0005, 0032, 0042, 0051]). A skilled artisan is aware that reducing the pressure of the compressed air to utilize the lowest value also saves on energy costs in production of the compressed air. Further it is in the .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraud (US20180272999A1) in view of Le Louarn (US20080308649A1), Tanaka (US20150183406A1), Hilaire (US20190159645A1), Peltz (US6435623B1) and Schmidt et al. (US20180272998A1).
Regarding claim 6, Giraud teaches an optical capture system [0001 & 0011] and camera cleaning system with a housing (Fig.2 ref 7) in which the device (Fig.2 ref 9) is arranged, at least one fluid inlet (Fig.2 ref 36) which is arranged in the housing, and at least one nozzle (Fig.2 ref 35) which is supplied from the fluid inlet, wherein the at least one nozzle is configured to deflect a cleaning agent jet onto the transparent element (Fig.2 ref 15), and a jet direction of the cleaning agent jet is provided substantially transversely to an optical axis of the transparent element (see Fig.2), wherein the fluid inlet is connected to receive a throughflow of a cleaning liquid out of a hydraulic channel (Fig.1 ref 27) and compressed air out of a pneumatic channel (Fig.1 ref 45). Each of the hydraulic and pneumatic channels include non-return valves (see Fig.1 refs 29 & 47) for allowing flow to the nozzles and blocking return flow. Giraud does not explicitly disclose the spraying of liquid and air simultaneously with different pressures. However, such a feature is known in the art as evidenced by Le Louarn and Tanaka. Giraud also does not explicitly state whether the check valves are electrically controlled, however the use of electrically controlled check valves are known, as evidenced by both Hilaire and Peltz. Further Giraud does not disclose a dosing valve to control a variation of air. However, flow control valves for adjusting air flow rate are known in the art as evidenced by Schmidt.

Tanaka teaches a vehicle mounted optical sensor cleaning system (abstract) which utilizes air and liquid supplied simultaneously to a nozzle (see Fig.6) in order to advantageously remove foreign materials [0045-0046] and blow away used cleaning liquid (abstract). Tanaka and Giraud are analogous in the art of cleaning vehicle mounted sensors. 
Hilaire discloses a cleaning lance utilizing both air and water (abstract). The lance having an electronically controlled non-return valve [0065]. The non-return valve is utilized in conjunction with a selection button to thereby allow a user to control the production of steam within the lance [0065]. Hilaire and Giraud are analogous in the art of cleaning devices that utilize both water and air.
Peltz discloses a valve assembly electronic brakes of a vehicle (abstract) wherein a pneumatic check valve (Fig.2 ref 66) is utilized between a reservoir (Fig.2 ref 44) and a pipe (Fig.2 ref 34). Peltz further discloses that the check valve can be electronically controlled (Col.3 lines 20-29). Peltz and Giraud are related by vehicle systems that both utilize pneumatic check valves.
Schmidt discloses a sensor cleaning system (abstract) for vehicles (Fig.1), wherein the sensor being cleaned may be a camera [0036]. The system of Schmidt utilizes an air flow to 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Giraud to spray air and liquid simultaneously in order to remove foreign materials (Tanaka [0045-0046]). A skilled artisan would have also found it obvious to use an air pressure less than a liquid pressure in order to ensure the liquid reaches the sensor first and allows for purging/cleaning of the spray system (Le Louarn [0034 & 0047-0049]). Further, in light of both the teachings of Hilaire and Peltz, it would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the device of Giraud to use an electrically controlled non-return valve for at least the air line and corresponding switch in order to allow a user to select (Hilaire [0065]) whether air is to be utilized in the cleaning process or merely a water washing. Thereby allowing an operator more control over the process of cleaning said devices. Alternatively, at worst Peltz discloses that the usage of electrically operated check valve is capable of being utilized in vehicle systems with predictable results, thus it would have been in the purview of a skilled artisan to provide one known type of check valve in place of another. Furthermore, a check valves only allow a flow in one direction. Thus, the simple electronic control a check valve would merely allow opening and closing of said valve at the desired time, which would correspond to a targeted control of airflow there through. Further, a skilled artisan would have found it obvious to modify the device of Giraud to include an adjustable flow control valve to allow for variation of air flow (Schmidt [0047]) in order to It is noted that the transparent element as well as the hydraulic and pneumatic channel are still recited as intended use.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraud (US20180272999A1), Le Louarn (US20080308649A1), Tanaka (US20150183406A1), Hilaire (US20190159645A1), Peltz (US6435623B1), and Schmidt et al. (US20180272998A1) as applied to claim 6 above, and further in view of Field (US20130219742A1).
Regarding claim 8, Modified Giraud discloses the device of claim 6, but does not explicitly disclose pulsing of the air. However, such a feature is known in the art as evidenced by Field.
Field discloses an art related device for cleaning vehicle lenses (abstract), wherein it is known that providing air in a pulsed manner allows for a jackhammer effect which can dislodge particles from a lens surface [0026].
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Giraud such that the air is pulsed in order to dislodge particles on the lens surface (Field [0026]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraud (US20180272999A1), Le Louarn (US20080308649A1), Tanaka (US20150183406A1), Hilaire (US20190159645A1), Peltz (US6435623B1), and Tanaka (US20130092758A1, hereafter T1) as applied to claim 1 above, and further in view of Hester (US20190270433A1).
Regarding claim 9, Modified Giraud teaches the device of claim 1, wherein it appears that there is a flat jet of cleaning agent that substantially spreads in a plan orthogonal to the 
Hester discloses a camera wash system (abstract, Figs.4-6), wherein a parallel impact of a flat fan spray is utilized to contact a lens for the purposes of cleaning it [0042, 0046]. The jet spreads in a plane substantially orthogonal to the optical axis (see Figs.4-6). The flat jet of Hester allows for improved debris removal [0046]. Hester and Giraud are analogous in the art of vehicle camera cleaners.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify device of Giraud to utilize the flat jet, as disclosed by Hester, in order to improve debris removal from the lens (Hester [0046]). Further, it is in the purview of one of ordinary skill in the art to supply a known spray pattern where one is not disclosed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kado (US20120240908A1) discloses the usage of electronic check valves within vehicles [0019]. Ho (US20190316793A1) discloses that electrical check valves are known for use within water outflow lines [0160].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711